DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention Group I, claims -14 and 18, in the reply filed on 02/24/2022 is acknowledged.
The applicant has canceled claims 15-17 drawn to the non-elected method invention of Group II.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner sleeve as recited in claims 11, 12, 13, 14 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 12-14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 12, line 2 and in claim 18, line 10, the limitation "the inner surface" lacks a proper antecedent basis because an inner surface of the outer sleeve has not previously been recited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AITCHISON (US 3,064,572 A).
intermediate tube 21, col. 3, line 22) having: (i) an open first end (Figs. 7 & 8); and (ii) a second end (Figs. 7 & 9); and an elongate tubing 20 (inflation tube) located within the outer sleeve 21.
Regarding claim 2, Aitchison discloses wherein the outer sleeve 21 is elongate between the first end and second end (Fig. 7).
Regarding claim 3, Aitchison discloses wherein at least one compartment 29, 29a is located adjacent the second end of the outer sleeve 21 (Figs. 4, 7 and 8).
Regarding claim 4, Aitchison discloses wherein the outer sleeve 21 is sealed at 27 adjacent the second end (Figs. 4 and 7).
Regarding claim 5, Aitchison discloses wherein the elongate tubing 20 extends substantially the length of an internal spacing of the outer sleeve 21 (Fig. 7).
Regarding claim 6, Aitchison discloses wherein the elongate tubing 20 extends beyond the open first end, when in use (Fig. 7).
Regarding claim 7, Aitchison discloses wherein the diameter of the elongate tubing 20 is less than half that of the outer sleeve 21 (col. 3, lines 14-18).
Regarding claim 8, Aitchison discloses wherein the elongate tubing 20 has an open end (Fig. 7) and is connected to a source of pressurized gas (col. 4, lines 25-28). 
Regarding claim 9, Aitchison discloses wherein the elongate tubing 20 has one closed end 26, 27 (col. 3, lines 39-44).
Regarding claim 10, Aitchison discloses wherein the outer sleeve 21 is fastened, adjacent the open first end, to a support member (to the closure plug 37).
Regarding claims 3, 11, 12 and 18, using an alternative interpretation, Aitchison discloses, a blast hole liner comprising an outer sleeve 22 having: (i) an open first end (Figs. 7 & 8); and (ii) a second end (Figs. 7 & 9); and an elongate tubing 20 (inflation tube) located within the outer sleeve 22, with the inner sleeve 21 disposed therebetween.  Aitchison discloses wherein the outer sleeve 22 is elongate between the first end and second end (Fig. 7).   .


Claims 1, 2, 4-8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douglas et al. (US 5,092,245 A).
Regarding claim 1, Douglas et al. disclose a blast hole liner comprising an outer sleeve 10 having: (i) an open first end (col. 2, line 29); and (ii) a second end; and an elongate tubing 30 located within the outer sleeve 10 (Fig 2).
Regarding claim 2, Douglas et al. disclose wherein the outer sleeve 10 is elongate between the first end and second end (fig. 1).
Regarding claim 4, Douglas et al. disclose wherein the outer sleeve10 is sealed adjacent the second end (the lower end 14 rests upon the gasket 32 and the plug 34: col. 3, lines 17-18).
Regarding claim 5, Douglas et al. disclose wherein the elongate tubing 30 extends substantially the length of an internal spacing of the outer sleeve (Fig. 2).
Regarding claim 6, Douglas et al. disclose wherein the elongate tubing 30 extends beyond the open first end, when in use (Fig. 1).
Regarding claim 7, Douglas et al. disclose wherein the diameter of the elongate tubing 30 is less than half that of the outer sleeve (Fig. 2).
Regarding claim 8, Douglas et al. disclose wherein the elongate tubing 30 has an open end (col. 3, lines 14-17).

Regarding claim 11, Douglas et al. disclose an inner sleeve 16 located within the outer sleeve.
Regarding claim 12, Douglas et al. disclose wherein the inner sleeve 16 is substantially in contact, across the majority of its outer surface, with the inner surface of the outer sleeve 10 (Fig. 2).
Regarding claim 13, Douglas et al. disclose the inner sleeve 16 is attached to the inner surface of the outer sleeve 10 adjacent the second end (Fig. 2).
Regarding claim 14, Douglas et al. disclose wherein the inner sleeve 16 is further attached to the inner surface of the outer sleeve 10 adjacent the open first end (Fig. 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached FORM-PTO 892.
Mesia (US 4,182,242), Meisa (US 3881,417) and Mackey (US 4,250,811) are cited to show prior art examples of compartments located adjacent the second end of a blast hole liner sleeve.  
Lehman (US 7,819,063 B1) is cited to show a prior art example of a valve 41 at the opening of an inflation tube.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872. The examiner can normally be reached M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES S BERGIN/            Primary Examiner, Art Unit 3641